Exhibit 10.2

Picture 1 [egy-20200630xex10_2g001.jpg]

 

 

VAALCO ENERGY, INC.
RESTrICTED STOCK AWARD AGREEMENT

THIS STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into by and
between VAALCO Energy, Inc., a Delaware corporation (the “Company”) and
________________, an individual and independent director of the Company (the
“Participant”), on the 25 day of June, 2020 (the “Date of Grant”), subject to
the VAALCO Energy, Inc. 2020 Long Term Incentive Plan (the “Plan”).  This
Agreement is subject to the terms and conditions of the Plan, which is
incorporated herein in its entirety by reference.  A copy of the Plan has been
made available to the Participant.  Capitalized terms not otherwise defined in
this Agreement shall have the meaning given to such terms in the Plan.

WHEREAS,  the Participant is an independent Outside Director of the Company, and
in connection therewith, the Company desires to grant restricted shares of the
Company’s Common Stock (the “Common Stock”) to the Participant, subject to the
terms and conditions of this Agreement and the Plan, with a view to increasing
the Participant’s interest in the Company’s success and growth; and

WHEREAS,  the Participant desires to be the holder of shares of Common Stock
subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.Grant of Common Stock.  Effective as of the Date of Grant, and subject to the
terms and conditions set forth herein, (a) the Company hereby awards and grants
to the Participant,  ____________ (______) shares of the Common Stock (the
“Restricted Shares”), and (b) the Participant shall have all rights and
privileges of ownership of the Restricted Shares subject to this Agreement.

2.Transfer Restrictions.

(a)The Restricted Shares shall be registered in the Participant’s name as of the
Date of Grant through a book entry credit in the records of the Company’s
transfer agent.

(b)Subject to the conditions set forth in this Agreement, the Participant’s
shall have all the rights of a stockholder with respect to the Restricted Shares
as of the Date of Grant, including any applicable voting and dividend rights,
provided, however, if, from time to time during the period prior to the date the
Restricted Shares vest in accordance with this Agreement, there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other event
described in the Plan, any and all new, substituted, additional, or other
securities to which the Participant is entitled by reason of his ownership



--------------------------------------------------------------------------------

 

of the Restricted Shares shall be considered “Restricted Shares” for purposes of
this Agreement and shall be subject to the restrictions described in this
Agreement under the underlying Restricted Shares vest.



(c)The Participant shall not sell, assign, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise transfer (individually and collectively,
“Transfer”) any Restricted Shares unless and until vested. The Transfer
restrictions shall lapse and the Restricted Shares shall become fully vested on
the earlier of the first anniversary of the Date of Grant or the first Annual
Stockholders Meeting following the Date of Grant (but not less than fifty (50)
weeks following the Date of Grant), provided that the Participant then is, and
continuously from the Date of Grant has been, an Outside Director and there has
not been a Termination of Service (as defined in the Plan) before the applicable
vesting date (except as otherwise provided herein).

(d)If there is a Change in Control (as defined in the Plan), all the
then-unvested Restricted Shares shall automatically become 100% vested as of the
date of the Change in Control.

(e)If the Participant incurs a Termination of Service from the Board due to the
Participant’s death or Total and Permanent Disability, the then-unvested
Restricted Shares shall automatically become 100% vested as of the Participant’s
Termination of Service on the Board.

(f)If the Participant incurs a Termination of Service from the Board for any
reason other than the Participant’s death or Total and Permanent Disability, and
prior to the earlier of (i) the completion of the Participant’s current term, or
(ii) the first anniversary of the Date of Grant, any unvested Restricted Shares
will be forfeited and revert back to the Plan. In the event of forfeiture of the
Restricted Shares, the Participant shall have no further rights with respect to
such Restricted Shares. 

3.Issuance of Certificate.

(a)It is voluntarily agreed by the Participant that he will hold the Restricted
Shares, either individually or in street name through a brokerage firm, and the
Restricted Shares will not be sold or otherwise transferred or disposed of to
any other person or entity, except resulting from his death, until the date that
is three (3) years from the Date of Grant.  The Participant also agrees that he
will not transfer the Restricted Shares in any manner that would constitute, in
the opinion of counsel for the Company, a violation of any applicable federal or
state securities or other laws or regulations, or any rules or regulations of
any stock exchange on which the Common Stock is listed.  The Company may cause
to be issued a stock certificate, registered in the name of the Participant,
evidencing the Restricted Shares. 

(b)The certificate for the Restricted Shares shall be held by the Participant. 

(c)The Company shall direct its transfer agent to deliver to the Participant
certificates evidencing the Restricted Shares or deliver the shares to a
brokerage account as instructed by the Participant.  The Participant will enter
into such written representations



2

--------------------------------------------------------------------------------

 

and agreements as the Company may reasonably request to comply with any
securities law or regulation.



4.Participant’s Representations.    The Participant acknowledges that the
Participant has been provided a copy of the prospectus, dated June 25, 2020,
relating to the issuance of the Restricted Shares.  The rights and obligations
of the Company and the Participant hereunder are subject to the terms of the
Plan and all applicable laws and regulations.

5.Interpretation.  The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term and
vice versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.  The terms “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement.  When a reference is made in this
Agreement to a Section, such reference is to a Section of this Agreement unless
otherwise specified.  The terms “include”, “includes”, and “including” when used
in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified.  A reference to any party to this
Agreement or any other agreement or document shall include such party’s
predecessors, successors, and permitted assigns.  Reference to any law means
such law as amended, modified, codified, replaced, or reenacted, and all rules
and regulations promulgated thereunder.  All captions contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement, and shall not affect in any way the meaning or interpretation of this
Agreement.  The parties have participated jointly in the negotiation and
drafting of this Agreement; therefore any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.

6.Participant Acknowledgment The Participant acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel and tax advisors prior to execution, and (d) no strict
rules of construction shall apply for or against the drafter or any other
party.  It is the desire of the parties hereto that this Agreement be enforced
to the maximum extent permitted by law, and should any provision contained
herein be held invalid or otherwise unenforceable by a court of competent
jurisdiction, the parties hereby agree and confirm that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law.

7.Compliance with Code Section 409A.  The Restricted Shares awarded under this
Agreement are not intended to be subject to Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (“Section 409A”), including the authoritative
guidance issued thereunder, and shall be interpreted and administered to be
exempt from the application of Section 409A. 

8.Tax Requirements.  The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement,



3

--------------------------------------------------------------------------------

 

the Participant agrees that if the Participant makes such an election, the
Participant shall provide the Company with written notice of such election in
accordance with the regulations promulgated under Section 83(b) of the Code. 
The Participant acknowledges and understands that the Participant shall be
solely responsible for paying any taxes due in connection with making such
election under Section 83(b) of the Code.



9.Miscellaneous.

(a)Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal in-hand
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at its then current main corporate address, and to the Participant
at his address indicated on the Company’s records, or at such other address and
number as a party has last previously designated by written notice given to the
other party in the manner hereinabove set forth.  Notices shall be deemed given
when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
courier or delivery service, or sent by certified or registered mail, return
receipt requested.

(b)Amendment, Termination and Waiver.  This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and the Participant.  Any waiver of the terms or conditions hereof
shall be made only by a written instrument executed and delivered by the party
waiving compliance.  Any waiver granted by the Company shall be effective only
if executed and delivered by a duly authorized executive officer of the
Company.  The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same.  No waiver by any party of any term or condition herein, or the breach
thereof, in one or more instances shall be deemed to be, or construed as, a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or the breach of any other term or condition.

(c)No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee that any tax treatment will apply or be available to the Participant
or any other person.  The Participant has been advised, and provided with the
opportunity, to obtain independent legal and tax advice regarding the grant and
disposition of the Restricted Shares. Additionally, the Participant agrees to be
responsible for and pay all taxes that result from the Participant’s ownership
and disposition of the Restricted Shares.  

(d)Severability.  Any provision of this Agreement which is ruled to be invalid
or unenforceable in any applicable jurisdiction shall be ineffective, to the
extent of such invalidity or unenforceability, without invalidating or rendering
unenforceable the remaining provisions hereof; and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



4

--------------------------------------------------------------------------------

 

(e)Supersedes Prior Agreements.  This Agreement, together with the Plan, shall
supersede and replace any and all prior agreements and understandings, oral or
written, between the Company and the Participant regarding the grant of the
Restricted Shares covered hereby.  All prior negotiations and agreements between
the parties with respect to the subject matter hereof are merged into this
Agreement.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement, or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.

(f)Governing Law.  The Agreement shall be construed in accordance with the laws
of the State of Delaware, without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Delaware law.

(g)Successors and Assigns.  This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and the Participant and their permitted
successors and assigns under the Plan.

10.Survival of Certain Provisions.  Wherever appropriate to the intention of the
parties hereto, the respective rights and obligations of the parties hereunder
shall survive any termination or expiration of this Agreement.

11.Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  The parties agree that the
delivery of this Agreement may be effected by means of an exchange of facsimile
signatures which shall be deemed original signatures thereof.

﻿

[Signature page follows.]





5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Stock Award Agreement is made and entered into as of
the date first written above.

VAALCO Energy, Inc.

﻿

By:________________________________

Name:
Title:

Address for Notices:

VAALCO Energy, Inc.
9800 Richmond Ave.
Suite 700
Houston, TX 77042

Attn:  General Counsel

﻿

Participant Signature:

﻿

________________________________

Address for Notices:

﻿



6

--------------------------------------------------------------------------------